§ .
NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
IN RE ACACIA MEDIA TECHNOLOGIES
CORPORATION
ACACIA MEDIA TECHNOLOGIES CORPORATION
Plaintiff-Appellant,
V.
MEDIACOM COMMUNICATIONS CORPORATION,
BRESNAN COMMUNICATIONS LLC, and
CEBRIDGE CONNECTIONS,
Defendants-Appellees,
and
HOSPITALITY NETWORK, INC. and COXCOM,
INC.,
Defendants-Appellees,
. and
CHARTER COMMUNICATIONS, INC.,
Defen.dant-Appellee,
and
THE DIRECTV GROUP, INC.,
Defendan.t-Appellee,
and
ECHOSTAR SATELLITE LLC and
ECHOSTAR TECHNOLOGIES CORPORATION,
Defen,dants-Appellees,

ACACIA MEDIA TECH V. MEDlACOM 2
and
MID_c0N'1‘1NEN'r MED1A,1NC., US cABLE
H0LD1NGs LP, S.J0BERG’S cABLEv1S10N, INC.,
sAvAGE C0MMUN1cAT10NS1NC.,
L0RETEL cABLEv1s10N, cANN0N vALLEY
c0MMUN1cAT10NS, INC.,
ana ARvIG c0MMUN1cAT10Ns SYSTEMs,
Defendants-Appellees,
and
COMCAST CABLE COMMUNICATIONS, LLC and
INSIGHT COMMUN1CATIONS COMPANY, INC.,
Defen,dan.ts-Appellees,
and
CSC HOLDINGS, INC.,
Defendant-Appellee,
_ and
ARMSTRONG GROUP, WIDE OPEN WEST LLC,
EAST CLEVELAND
CABLE TV AND COMMUNICATIONS LLC, and
MASSILLON CABLE TV INC.,
Defendants-Appellees,
and
BLOCK COMMUNICATIONS INC.,
Defendan.t-Appellee,
and
GAME LINK INC., ACMP LLC, CYBERNET
VENTURES INC.,
GLOBAL AVS INC., NATIONAL A-1 ADVERTISING
INC., AEBN INC.,
AI)EMIA MULTIMEDIA LLC, AUDIO
COMMUNICATIONS INC.,

3 ACACIA MEDIA TECH V. MEDIACOM
CYBER TREND INC., INNOVATIVE IDEAS
INTERNATIONAL LTD. (D.B.A. ADULT REVENUE
SERVICES), LIGHTSPEED MEDIA GROUP INC.,
NEW DESTINY INTERNET GROUP LLC, and VS
MEDIA INC.,
Defendants-Appellees,
and
ASKCS.COM INC.,
Defendant-Appellee,
and
OFFENDALE COMMERCIAL LIMITED BV,
Defendan,t-Appellee,
and
INTERNATIONAL WEB INNOVATIONS INC.,
Defendant-Appellee,
and
CABLE AMERICA CORP.,
Defendant-Appellee,
and
CABLE dONE INC.,
Defendan.t-Appellee,
and
NPG CABLE INC.,
Defendant-Appellee,
and
TIME WARNER CABLE, INC.,
Defendan.t-AppelZee.
f
\
7 \_/

ACACIA MEDlA TECH V. MEDIACOM 4
2010-1081
Appea1 from the United States District Co1n't for the
Northern District of California in case no. 05-CV-1114
and MDL case no. 05-1665, Judge James Ware.
ON MOTION
Before LOURIE, Circu,it Judge.
0 R D E R
The DIRECTV Gr0up, Inc. moves to strike the joint
appendix Acacia Media Techn010gies Corporation op-
poses. DIRECTV rep1ies.
Upon consideration thereof,
IT ls 0RDERED THAT:
The motion is granted Acacia is directed to file a re-
placement appendix in compliance with Fed. R. App. P. 30
and Fed. Cir. R. 30 within 7 days of the date of filing of
this order.
FOR TH1: CoURT
 1 1  /s/ Jan Horbaly
d d d  m md Jan H0rba1y
C1erk
U.S. COUH'FillI?EFPEAl.S FDF\'
THE FEDERAL C|RCU|T
AUG 1 1 2010
JAN |'l0RBA\.Y
Cl.EHI(

 ---_-- --- - __
5
cc'
S
ACAClA MEDIA TECH V. MEDIACOM
Roderick G. Dorn1an, Esq.
Jonathan E. Singer, Esq.
Bobby T. Shih, Esq.
Bradford P. Lyer1a, Esq.
Mitchell D. Lukin, Esq.
Benjamin Hershkowitz, Esq.
Anna1na1'ie A. Daley, Esq.
David J. Silbert, Esq.
Rachel Krevans, Esq.
Victor Stanley De Gyarfas, Esq.
J ames M. S1ominski, Esq.
Gregory A. Castanias, Esq.
David S. Benyacar, Esq.
g